EXHIBIT 10.1

ELECTRONICS FOR IMAGING, INC.

AMENDMENT OF STOCK OPTION AGREEMENT AND

STOCK OPTION REPAYMENT AGREEMENT

THIS AMENDMENT OF STOCK OPTION AGREEMENT AND STOCK OPTION REPAYMENT AGREEMENT
(the “Agreement”) is entered into as of this 29th day of August, 2008 (the
“Effective Date”), between Guy Gecht (“Optionee”) and Electronics For Imaging,
Inc., a Delaware corporation (the “Company”).

RECITALS

WHEREAS, the Optionee has previously been granted certain options to purchase
the Company’s common stock (the “Stock Options”), as set forth on Exhibit A
attached hereto; and

WHEREAS, the parties wish to amend each stock option agreement and/or grant
notice evidencing a Stock Option (each an “Option Agreement”) pursuant to the
terms and conditions set forth below, and to provide for the repayment of
certain gains from prior stock option exercises.

AGREEMENT

1. Exercise Price. Notwithstanding anything in any Option Agreement to the
contrary, the per share exercise price of each Stock Option shall be equal to,
and in no event shall at any time be less than, the fair market value of a share
of the Company’s common stock on the “measurement date” for such grant as
determined by the Company for purposes of financial accounting and reporting
under APB 25, FAS 123 or FAS 123(R), as applicable (the “Corrected Grant Date”),
and each such Stock Option shall be and hereby is amended to the extent
necessary to reflect such exercise price, as set forth on Exhibit A attached
hereto.

2. Repayment of Certain Prior Option Gains. The Optionee shall remit to the
Company a payment in the amount of $678,107, representing the after-tax excess
of the fair market value, as of the Corrected Grant Date, of the Company’s
common stock over the aggregate exercise price for the stock option grants which
the Optionee received in his current role with the Company and has exercised
prior to the Effective Date. The repayment shall be made by surrendering
outstanding stock options with a value as determined below.

The grant dates, amounts and value of the options to be surrendered and
cancelled shall be reflected in an Exhibit B to be attached hereto (the
“Surrendered Options”). The value of the Surrendered Options for this purpose
shall equal the Hull-White values set forth in the valuation report of Ernst &
Young as of March 19, 2008, which have been calculated based on the Corrected
Grant Date for all such options. If any unvested options are used for this
purpose, and Optionee’s employment with the Company is terminated prior to the
time such options would have vested in full, Optionee hereby agrees to pay to
the Company an amount in cash, or vested options as determined by their
Hull-White values set forth in the valuation report referred to above, equal to
the value imputed under Exhibit B to any Surrendered Options that would not have
vested by the time of termination.



--------------------------------------------------------------------------------

3. No Double-Counting of Options Surrendered in Derivative Litigation. In no
event may Optionee credit against the repayment requirement set forth above the
value of the 150,000 stock options that have been or will be forfeited under any
settlement of the shareholder derivative litigation pending in Delaware Chancery
Court with respect to the Company’s historic stock option granting practices.

4. Continuation of Other Terms. Except as set forth herein, all other terms and
conditions of each Option Agreement shall remain in full force and effect.

5. Complete Agreement. This Agreement and the Option Agreements together
constitute the entire agreement between Optionee and the Company with respect to
the exercise price of each Stock Option and the subject matter hereof and they
are the complete, final and exclusive embodiment of their agreement with regard
to this subject matter. This Agreement is entered into without reliance on any
promise or representation other than those expressly contained herein.

6. Further Assurances. The Optionee agrees to promptly take, or cause to be
taken and to do, or cause to be done, acts (including signing all documents,
agreements or instruments) necessary, proper or advisable to consummate and make
effective the transactions contemplated hereby as reasonably requested by the
Company or any affiliate thereof.

7. Applicable Law. This Agreement shall be governed by the law of the State of
California as such laws are applied to agreements between California residents
entered into and to be performed entirely within the State of California.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above.

 

ELECTRONICS FOR IMAGING, INC. By:   /s/ John Ritchie Name:   John Ritchie Title:
  Chief Financial Officer

 

OPTIONEE /s/ Guy Gecht Guy Gecht

 

2



--------------------------------------------------------------------------------

Exhibit A

Stock Options

 

Grant Number

  Grant
Date
(corrected as required)   Number of
Options
Subject to
Amendment     Original
Exercise Price
Per Share   Amended
Exercise Price
Per Share 003334   06/08/99   110,000     $ 33.81   $ 48.38 009710   02/12/01  
16,250       13.75     22.06 00002609   09/05/03   61,250 (1)     19.45    
23.89

 

(1) In December 2007, the Optionee voluntarily, and without the receipt of any
consideration from the Company, forfeited options to purchase 113,750 of the
175,000 shares of Common Stock then outstanding under this grant.



--------------------------------------------------------------------------------

Exhibit B

Surrendered Options

 

Grant

Number

  Grant
Date
(corrected as required)     Number of
Surrendered
Options   Hull-White
Value   Total Value of
Surrendered
Options 003334   06/08/99     55,228   $ 0.23   $ 12,702.44 00005345   03/15/06
(2)   108,333     3.04     329,332.32 00002609   09/05/03     61,250     1.92  
  117,600.00 009710   02/12/01     8,159     2.40     19,581.60 A0001491  
04/25/02     30,250     4.04     122,210.00 00005003   04/11/05     19,028    
4.03     76,682.84                     $ 678,109.20

 

(2) The 2006 options have not fully vested. Any options that do not vest (e.g.,
through departure), would be paid to the Company in cash or other vested
options.